Smith, Judge,
concurring specially.
I concur in the result reached by the majority, that is affirmance of the verdict and judgment, but not in all that is said in the opinion. Count 3, after being amended, proceeded on the ground of fraud, in part claiming rescission, and in part affirming the contract and seeking damages occasioned by the fraud in inducing the execution thereof. The sale price of the truck which had been paid by the plaintiff was $3,126.50. The cost of repairs was fixed at $187.50 by one witness and $145 by another. The jury found actual damages of $180 plus attorney fees and punitive damages.
(a) The majority opinion holds that the jury verdict did not necessarily imply a finding they rejected the plaintiff’s theory of recovery based on rescission; it appears to the writer that is exactly what the jury did do, inasmuch as they found as damages the cost of repairs rather than a return of the purchase price under a recovery based upon rescission.
(b) The finding of $180 damages was well within the range of evidence as to the cost of repairs fraudulently promised by the defendant in order to make the sale of the truck, and the verdict is thus authorized by the evidence.